DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a seal and a method of providing a seal for placement between a cylindrical shaft and a drum rotatably mounted with respect to the shaft (i.e. the drum is rotatable) having the details, as set forth in claims that include elements such as an outside end member having an outer disk section, an inwardly extending shaft section, and an axial bore extending therethrough, the axial bore being sized to surround and engage the shaft, and the outside end member having a pressurized-fluid connection comprising a fluid passage passing through the outer disk section; an inside end member axially aligned with and non-rotatably attached with respect to the outside end member, the inside end member being configured to be axially aligned with and non- rotatably attached with respect to the shaft, the inside end member having a central hole aligned with and equal in diameter to the axial bore of the inwardly extending shaft section of the outside end member; a circumferential seal comprising an annular body with an inner circumferential surface and an axially aligned annular ridge extending radially inwardly from an axially central 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675